DETAILED ACTION
Status of the Application
	Claims 1-3, 5-7 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1-3, 5 and amendments to the specification as submitted in a communication filed on 1/19/2022 are acknowledged. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses nucleic acids encoding acetohydroxy acid synthases and large subunits of said acetohydroxy synthases, the Examiner has found no teaching or suggestion in the prior art directed to a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 1 that comprises a substitution at the position corresponding to position 96 of the polypeptide of SEQ ID NO: 1 and 95% sequence identity with the polypeptide of SEQ ID NO: 1, or said variant of the polypeptide of SEQ ID NO: 1. Therefore, claims 1-3, 5-7, directed to a nucleic acid encoding an acetohydroxy acid synthase, wherein said acetohydroxy acid synthase comprises a variant of the polypeptide of SEQ ID NO: 1 having 95% sequence identity with the polypeptide of SEQ ID NO: 1 and a substitution at the position corresponding to position 96 of the polypeptide of SEQ ID NO: 1, and a microorganism that comprises an acetohydroxy acid synthase that comprises a variant of the polypeptide of SEQ ID NO: 1 that has a substitution at the position corresponding to position 96 of the polypeptide of SEQ ID NO: 1 and 95% sequence identity with the polypeptide of SEQ ID NO: 1, or a nucleic acid encoding said  acetohydroxy acid synthase, are allowable over the prior art of record.
 With regard to the rejection of claims 3, 5-7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,085,029, a review of the record of parent case 17/076,057 shows that a restriction requirement issued on 2/4/2021 by the Examiner withdrawn.    

Conclusion
Claims 1-3, 5-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 26, 2022